No. 96-1187


Osceola School District;             *
Marianna School District;            *
Dorothy Adams, as Next               *
Friend of Jonathan Adams,            *
a Minor; Janett Billups,             *
as Next Friend of                    *
Jeremiah Billups, a Minor;           *
Janice Fraction, as                  *
Next Friend of Delamar               *
Fraction, a Minor; and               *
Donald Littleton, as Next            *
Friend of Don Littleton,             *
a Minor,                             *
                                     *
      Appellants,                    *
                                     * Appeal from the United States
        v.         *                 District Court for the Eastern
                                     * District of Arkansas.
Arkansas Activities                  *
Association; Lamar Cole,             *           [UNPUBLISHED]
Executive Director of the            *
Arkansas Activities                  *
Association; and Scott Stone,        *
Roy Kirkland, Ed Sellers,            *
Bob Evans, Jerry Bush,               *
Charlotte Wright, Bobby Harper,      *
Richard Blevins, Calvin Estes,       *
Bill Barnes, John Selph, and         *
Charles Ferriter, Individually       *
and in Their Respective Official     *
Capacities as Members of the         *
Executive Committee of the           *
Arkansas Activities Association,     *
                                     *
      Appellees,                     *
                                     *
      and                            *
                                     *
Arkansas State Board                 *
of Education and                     *
Arkansas Department of Education,    *
                                     *
      Defendants.                    *
                          Submitted:     September 13, 1996

                             Filed:      October 4, 1996


Before McMILLIAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


PER CURIAM.

        The plaintiffs appeal from the denial of a preliminary injunction
against the Arkansas Activities Association, its executive director, and
the members of its executive committee.              After a two-day hearing, the
                 1
district court       denied a motion for preliminary injunctive relief that
would    have   allowed   two   school   districts    to   participate   in   the   AAA
classification for athletic competition.


        In determining whether to issue a preliminary injunction, a district
court must consider "(1) the threat of irreparable harm to the movant; (2)
the state of balance between this harm and the injury that granting the
injunction will inflict on other parties litigant; (3) the probability that
[the] movant will succeed on the merits; and (4) the public interest."
Dataphase Systems, Inc. v. CL Systems, Inc., 640 F.2d 109, 114 (8th Cir.
1981) (en banc).      Our review of the district court's action in this case
is for "an abuse of discretion or misplaced reliance on an erroneous legal
premise."    Modern Computer Systems, Inc. v. Modern Banking Systems, Inc.,
871 F.2d 734, 737 (8th Cir. 1989) (en banc).


        We have read all of the materials submitted by the parties, including
the transcript of the hearing, and have considered the




         1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.


                                          -2-
arguments made.         We grant the motion to supplement the appendix.            We
conclude that the district court committed no error in applying the
Dataphase considerations to the case at hand and therefore affirm the order
denying   a   preliminary    injunction.     We   remand   the   case   for   further
proceedings.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-
                                        3